Title: From Alexander Hamilton to James McHenry, 10 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York June 10th. 1799
          
          Col: Parker recommends for second Lieuts. in his Regiment, Uriah Blue of Berkley, and Robert Bell of Frederick I presume the recommendation to be well founded.
          He adds that Doctor Daniel Conrad offers to attend the Troops at Winchester for the stated allowance of surgeon’s pay without rations and a reasonable compensation for his medicines. Your will recollect that Winchester is the Regimental Rendezvous, and you will determine whether it is adviseable to accept the doctor’s offer.
          Col: Parker likewise recommends the brother of Doctor Conrad as a person qualified for the station of surgeon. He does not mention the Christian name. I understand the person is an applicant to you
          With great Respect, &c
           The Secy. of War
        